WERNER, Senior Judge
(concurring in the result):
I concur that the findings and sentence should be affirmed. However, I believe the law dispositive of the issue raised by the appellant is far less complicated than the principal opinion suggests.
In United States v. Aurich, 31 M.J. 95 (C.M.A.1990), the majority opinion points out:
The fact that is of consequence under R.C.M. 1001(b)(5), is whether appellant has “rehabilitative potential.” United States v. Ohrt, 28 M.J. 301 (C.M.A.1989); United States v. Horner, 22 M.J. 294, 296 (C.M.A.1986). We are of the view that a commander’s statement that he does not want an accused back in his unit—absent a full, logical, and acceptable explanation establishing that the reason he does not want such accused in the unit is his lack of rehabilitative potential—proves absolutely nothing and is, therefore, inadmissible.
RCM 1001(b)(5) limits a witness’ testimony to an opinion concerning “rehabilitative potential.” It does not permit a full, logical explanation of the witness’ opinion except on cross-examination. RCM 1001(b)(5) contemplates one question: “What is the accused’s potential for rehabilitation?”—and one answer: “In my opinion, the accused has_[good, no, some, little, great, zero, much, etc.] potential for rehabilitation.” Of course, it is beyond cavil that such a witness must have a proper foundation for his assessment, but that may only be ex*725plored on cross-examination. United States v. Kirk, 31 M.J. 84 (C.M.A.1990).
United States v. Aurich, 31 M.J. at 96.
In the instant case, the trial counsel’s question to the commander witness, Captain Burrell, and the latter’s response comported with the Court of Military Appeals’ interpretation of the rule as set forth in Aurich. At no point, even in response to the questions posed on cross-examination by the defense counsel, did Captain Burrell exceed the linguistic shackles of Aurich by stating or implying, he “did not want the accused back in his unit.” Furthermore, Captain Burrell’s allegedly improper testimony was in response to a question posed by the defense counsel. Any error flowing from this was therefore induced by the appellant and should not inure to his benefit on appeal.